Name: 77/753/EEC: Commission Decision of 21 November 1977 on the implementation of the reform of agricultural structures in the Netherlands pursuant to Directive 72/159/EEC (Only the Dutch text is authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: Europe;  agricultural policy; NA;  economic policy;  agricultural structures and production
 Date Published: 1977-12-06

 Avis juridique important|31977D075377/753/EEC: Commission Decision of 21 November 1977 on the implementation of the reform of agricultural structures in the Netherlands pursuant to Directive 72/159/EEC (Only the Dutch text is authentic) Official Journal L 312 , 06/12/1977 P. 0018 - 0018COMMISSION DECISION of 21 November 1977 on the implementation of the reform of agricultural structures in the Netherlands pursuant to Directive 72/159/EEC (Only the Dutch text is authentic) (77/753/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Directive 72/159/EEC of 17 April 1972 on the modernization of farms (1), and in particular Article 18 (3) thereof, Whereas the Government of the Netherlands has notified, pursuant to Article 17 (4) of the abovementioned Directive: - decision No 175 of the Board of the Foundation Administering the Agricultural Development and Reorganization Fund amending decision No 126 setting up a system of aid for farm helps associations, - decision No 179 of the Foundation Administering Agricultural Development and Reorganization Fund amending the decision on farms suitable for development; Whereas Article 18 (3) of Directive 72/159/EEC requires the Commission to determine whether, having regard to the compatibility of the provisions notified with the said Directive and to the latter's objectives and to the need for a proper connection between the various measures, the existing provisions in the Netherlands for the implementation of the reform of agricultural structures pursuant to the said Directive continue, when the above provisions are taken into account, to satisfy the conditions for financial contribution by the Community, Whereas the abovementioned decision Nos 175 and 179 meet the requirements and objectives of the said Directive; Whereas the EAGGF Committee has been consulted on the financial aspects; Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Committee on Agricultural Structures, HAS ADOPTED THIS DECISION: Article 1 Having regard to decision Nos 175 and 179 of the Foundation Administering the Agricultural Development and Reorganization Fund, the existing provisions for the implementation of the reform of agricultural structures pursuant to Directive 72/159/EEC in the Netherlands continue to satisfy the conditions for financial contribution by the Community to common measures within the meaning of Article 15 of Directive 72/159/EEC. Article 2 This Decision is addressed to the Kingdom of the Netherlands. Done at Brussels, 21 November 1977. For the Commission Finn GUNDELACH Vice-President (1)OJ No L 96, 23.4.1972, p. 1.